Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi and Okamoto (WO 2014/021270 A1, published 06 Feb. 2014, hereinafter Iguchi, Note: citations to Iguchi are based on the corresponding US Patent Application 2015/0225588 A1, published 13 Aug. 2015) in view of Kawamura et al. (US Patent Publication 2015/0083474 A1, published 26 Mar. 2015, hereinafter Kawamura) and further in view of Majumdar et al. (US Patent Application 2014/0124713 A1, published 08 May 2014, hereinafter Majumdar) and evidence provided by PubChem and NKY.
Regarding claims 1, 6, and 15-16, Iguchi teaches an ink composed of silver nanoparticles, a mixture of amines that coat the silver nanoparticles, and an alicyclic hydrocarbon solvent (Abstract and paragraph 0008).  In Example 10, Iguchi teaches a solvent mixture (tetradecane, boiling point (B.P.) 253⁰C, Sigma-Aldrich, “Tetradecane”, accessed 14 Aug. 2020 / decalin, B.P. 
Iguchi teaches the inclusion of an alicyclic hydrocarbon solvent containing a six-membered ring structure, such as a terpene (paragraph 0141).  Iguchi does teach that if the alicyclic hydrocarbon solvent’s boiling point is too high, then conducting performance may not be achieved (paragraph 0150).  However, Iguchi does not specify what is constitutes a too high a boiling point, and Iguchi teaches the use of many solvents with boiling points above 200⁰C (paragraphs 0142, 0144, and 0221 [boiling points of the solvents used in Example 10 are reported above]).
Iguchi does not disclose a specific terpene with a boiling point of 200⁰C or more and does not disclose the viscosity of his ink formulation.
Kawamura teaches the inclusion of 2 to 58 wt.% terpineol in his electroconductive ink composition (Abstract and paragraphs 0056 and 0061).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use terpineol as a solvent and at the amounts taught by Kawamura in the silver-containing ink of Iguchi.  Kawamura teaches that solvents with a solubility parameter of 12 (cal/cm3)1/2 produce a uniform dispersion of silver particles, and terpineol has a solubility parameter of 11.1 (paragraph 0058).  Further, Kawamura teaches that in order to form a coating film with an appropriate thickness the terpineol content should be in 
NKY (Nippon Koryo Yakuhin Kaisha, Ltd., “Terpineol,” published 2011, accessed 12 Nov. 2020) teaches that the boiling point of the three isomers of terpineol range from 213-223⁰C and their viscosities are 67 mPa-s (page 1).
Majumdar teaches a silver paste to produce printed circuits (Abstract).  Majumdar teaches that the preferred viscosity of the paste is 50-250 Pa-s at a shear rate of 10 s-1 and 25⁰C (paragraph 0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an ink with a viscosity as taught by Majumdar in the silver nanoparticle-containing ink as taught by Iguchi in view of Kawamura.  Majumdar teaches that pastes (inks) with this viscosity range are used in screen printing the sticking of paste to the screen is minimized, recovery time is reduced, and a high elastic moduli is maintained at elevated temperatures, which equates to faster recovery time and minimization or elimination of sagging during drying (paragraph 0048).
Regarding claim 2, Iguchi in view of Kawamura and further in view of Majumdar teaches the elements of claim 1, and Iguchi teaches the inclusion of an aliphatic hydrocarbon monoamine with 6 or more carbons and at least one of an aliphatic hydrocarbon monoamine with 5 or less carbons and one of an aliphatic hydrocarbon diamine having 8 or less carbon atoms (paragraph 0021).
Regarding claim 3, Iguchi in view of Kawamura and further in view of Majumdar teaches the elements of claim 2, and Iguchi teaches the 6-carbons or more monoamine is an alkyl 
Regarding claim 4, Iguchi in view of Kawamura and further in view of Majumdar teaches the elements of claims 2 and 3, and Iguchi teaches the 5-carbons or less monoamine is a saturated aliphatic hydrocarbon monoamine having 2-5 carbons, including n-butylamine, which has a straight-chain alkyl group, and isobutylamine, which has a branched alkyl group (paragraph 0096).
Regarding claim 5, Iguchi in view of Kawamura and further in view of Majumdar teaches the elements of claim 2, and Iguchi teaches the aliphatic hydrocarbon diamine is N,N-dimethylethylenediamine, which has the chemical structure of a-2, with R4 and R5 as methyl groups, R8 is an ethyl group, and R6 and R7 are hydrogens (paragraph 0099).
Regarding claim 10, Iguchi in view of Kawamura and further in view of Majumdar teaches the elements of claim 1, and Iguchi teaches the that the ink can be processed at a temperature between 60 and 200⁰C, preferably between 90 and 120⁰C for a duration of preferably 30 minutes or less to obtain a silver conductive layer with a resistance value of 7-15 [Symbol font/0x6D][Symbol font/0x57]cm (paragraphs 0159-0160).
Regarding claim 13, Iguchi in view of Kawamura and further in view of Majumdar teaches the elements of claim 1, and Iguchi teaches the silver particles have an average primary particle diameter of 0.5 to 100 nm (paragraph 0084).  
.  

Claims 7-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi and Okamoto (WO 2014/021270 A1, published 06 Feb. 2014, hereinafter Iguchi, Note: citations to Iguchi are based on the corresponding US Patent Application 2015/0225588 A1, published 13 Aug. 2015) in view of Kawamura et al. (US Patent Publication 2015/0083474 A1, published 26 Mar. 2015, hereinafter Kawamura) and further in view of Majumdar et al. (US Patent Application 2014/0124713 A1, published 08 May 2014, hereinafter Majumdar) and further in view of Kim et al. (US Patent Application 2010/0120181 A1, published 13 May 2010, hereinafter Kim) and evidence provided by CAMEO.
Regarding claims 7-8 and 17, Iguchi in view of Kawamura and further in view of Majumdar teaches the elements of claim 1.
Iguchi in view of Kawamura does not disclose the inclusion of a glycol ether solvent.
Kim teaches the inclusion of ethylene glycol methyl ether acetate as a solvent in his ink composition (paragraph 0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include ethylene glycol methyl ether acetate as a solvent as taught by Kim in the silver nanoparticle-containing ink as taught by Iguchi in view of Kawamura and further in view of Majumdar.  Kim teaches that this type of solvent is easily soluble (paragraph 0051), and this type of solvent contributes to the process efficiency as well as to the 
CAMEO (“Ethylene glycol monomethyl ether acetate,” accessed 13 Nov. 2020) discloses that the boiling point of ethylene glycol monomethyl ether acetate is 145⁰C (page 1, Other Properties section, Table).

Claims 9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi and Okamoto (WO 2014/021270 A1, published 06 Feb. 2014, hereinafter Iguchi, Note: citations to Iguchi are based on the corresponding US Patent Application 2015/0225588 A1, published 13 Aug. 2015) in view of Kawamura et al. (US Patent Publication 2015/0083474 A1, published 26 Mar. 2015, hereinafter Kawamura) and further in view of Majumdar et al. (US Patent Application 2014/0124713 A1, published 08 May 2014, hereinafter Majumdar) and further in view of Shiraishi et al. (US Patent Application 2008/0169122 A1, published 17 Jul. 2008, hereinafter Shiraishi).
Regarding claims 9 and 18-19, Iguchi in view of Kawamura and further in view of Majumdar teaches the elements of claim 1.
Iguchi in view of Kawamura and further in view of Majumdar does not disclose the inclusion of a vinyl chloride-vinyl acetate copolymer as a binder.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include vinyl chloride/vinyl acetate/hydroxyalkyl(meth) acrylate copolymer as taught by Shiraishi in the silver nanoparticle-containing ink as taught by Iguchi in view of Kawamura and further in view of Majumdar.  Shiraishi teaches that the vinyl chloride/vinyl acetate/hydroxyalkyl(meth) acrylate copolymer is excellent in physical properties of coating film such as chemical resistant, water resisting, and adhesiveness to a base material such as paper or plastic film (paragraph 0025).
Iguchi teaches the silver particles are 25 to 80 wt.% of his ink composition (paragraph 0155).  Assuming the only other solid in the ink of Iguchi in view of Kawamura and further in view of Majumdar and further in view of Shiraishi is the polymer binder, the amount of binder ranges from about 0.25 wt.% (1%/(100%-1%)*25%) to 30 wt.% (30%/(100%-30%)*70).  Note: The amounts of silver and binder cannot feasibly both be used at the maximums of their respective amounts in the same formulation, so in the calculation for the maximum amount of binder the amount of silver in the formulation was reduced to 70 wt.%, instead of 80 wt.%.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi and Okamoto (WO 2014/021270 A1, published 06 Feb. 2014, hereinafter Iguchi, Note: citations to Iguchi are based on the corresponding US Patent Application 2015/0225588 A1, published 13 Aug. 2015) in view of Kawamura et al. (US Patent Publication 2015/0083474 A1, published 26 .
Regarding claims 20 and 21, Iguchi in view of Kawamura and further in view of Majumdar teaches the elements of claim 1.
Iguchi in view of Kawamura and further in view of Majumdar does not disclose the shear-thinning index of his silver inks.
Chopra teaches that it is desirable that conductive inks have lower viscosities at higher shear rates and higher viscosities at lower shear rates (paragraph 0046).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the silver ink of Iguchi in view of Kawamura and further in view of Majumdar to have a shear-thinning viscosity as taught by Chopra.  Chopra teaches that shear-thinning allows for lower viscosities during the printing process at high shear rates, but thereafter rapidly gains viscosity upon removal of shearing to form a robust printed pattern on the substrate (paragraph 0046).
Hyun reports that his silver ink has a viscosity-shear rate relationship shown in his Figure 1b) (page 12620), and Hyun reports that his viscosity-shear rate data fit to power-law function [Symbol font/0x68]=K*[Symbol font/0x67]^(n-1) gives an estimate of the power-law index (n) as 0.2 (page 12621, 1st column, 2nd paragraph).  Thus, the shear-thinning index for his silver ink, TI, is:

                
                    T
                    I
                    =
                    
                        
                            
                                
                                    
                                        
                                            η
                                        
                                        
                                            1
                                        
                                    
                                
                                
                                    
                                        
                                            η
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                    =
                     
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            γ
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            γ
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    n
                                    -
                                    1
                                
                            
                            =
                            
                                
                                    
                                        
                                            10
                                        
                                        
                                            100
                                        
                                    
                                
                            
                        
                        
                            -
                            0.8
                        
                    
                    =
                    6.3
                    ,
                
            
which is within the claimed ranges for TI.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the silver ink of Iguchi in view of Kawamura and further in view of Majumdar and further in view of Chopra to have a shear-thinning index as taught by Hyun.  Iguchi’s, Kawamura’s, Majumdar’s, Chopra’s, and Hyun’s formulations are silver inks for printing.  Hyun’s printing ink was able to produce high-resolution silver lines with widths as small as 22 [Symbol font/0x6D]m (Abstract).

Response to Arguments
Applicant's arguments filed 19 Feb. 2021 and 04 Mar. 2021 have been fully considered, but they were not persuasive.  Applicant’s amendments have necessitated new grounds of rejection, which are presented above. 
Applicant added new claims 20 and 21.
Applicant argues that the viscosity of Iguchi’s formulation is too low, as stated in the applicant’s specification.
However, it is agreed that Iguchi does not teach all the elements of the claimed invention.  Majumdar teaches the viscosity of the silver paste should be 50 to 250 Pa-s.
Applicant argues that the terpene taught by Iguchi is not part of Example 10.
In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Applicant argues that Kawamura’s formulation requires a compound with siloxane backbone with a functional group, and Iguchi does not mention such a compound.
However, Kawamura is only used as teaching reference in order to teach the inclusion of 2 to 58 wt.% terpineol in a silver ink formulation.  It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). 
Further, the motivation disclosed by Kawamura and cited in the prior art rejection is motivation for using the terpineol only and not the compound with the siloxane backbone with a functional group.
Applicant argues that Majumdar teaches a completely different formulation that requires an amide-based wax and glass frit.
However, Majumdar is only used as teaching reference in order to teach the viscosity of a silver ink should be 50 to 250 Pa-s at a shear rate of 10 s-1.  It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of 
Majumdar is only used for its teaching of viscosity for screen printing wherein based on the teaching of Majumdar one would modify the ink of Iguchi, which is also used for screen printing, to achieve such viscosity.
Applicant argues that the ruling on Panduit Corp. v. Dennison Manufacturing Co. found that the combining of individual items differing greatly in shape, etc. was a fundamental mistake in comparing the prior art to a claimed invention.
However, the teachings of Majumdar and Kawamura being taught into Iguchi are generic to silver-based inks for the motivations provided by Majumdar and Kawamura presented above and are not negated by differences in the formulations of Iguchi, Majumdar, and Kawamura. 
Applicant argues that Majumdar and Kawamura solve different problems than those addressed by the current invention.
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 
Applicant argues that the applicant’s data shows that comparative example containing dihydroterpineol had a viscosity less than the claimed viscosity range and achieved inferior printing results.
However, as presented above, Majumdar teaches that a silver paste should have a viscosity of 50 – 250 Pa-s at a shear rate of 10 s-1, so the silver ink as taught by Iguchi in view of Kawamura and further in view of Majumdar would have a viscosity in the claimed range.
Applicant argues that the applicant’s data shows that the examiner’s rejection of the claims has not considered the invention as a whole.
However, the data is not commensurate in scope with the claims given that the data uses 71-75 parts of one-type of surface-modified silver nanoparticles , 7.2-8.3 parts of butyl carbitol, 12.8-22.7 parts of a specific terpene, 1.4-2.5 parts of a specific ether, and 2.5 parts of a specific ethyl cellulose resin, resulting in formulations with viscosities between 90 and 459 Pa-s at a shear rate of 10 s-1, whereas the claims encompass formulations with any amount of silver nanoparticles surface modified with any amine-containing compound with the full formulation having a viscosity of 60 Pa-s or more at a shear rate of 10 s-1 with the solvent comprising a terpene with a boiling point of 200⁰C or more in any amount and the solvent comprising less than 20 wt.% of solvents with boiling points of less than 130⁰C.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Endoh et al. (US Patent Application US 2015/0028085 A1, published 29 Jan. 2015) teaches a silver nanoparticle bonding material with a viscosity range of 10  -250 Pa-s.  Komatsu (US Patent Application 2015/0037197 A1, published 05 Feb. 2015) teaches a nanometal paste with a viscosity range of 1 – 500 Pa-s.  Thibert et al. (“Influence of silver paste rheology and screen parameters on the front side metallization of silicon solar cell,” Mat.Sci.Semiconductor Proc., Vol. 27, pp.790-799, published 15 Sep. 2014) teaches that silver pastes are thixotropic yield stress fluids, thus, their rheological properties are a competition between ageing and shear rejuvenation, and Thibert reports his pastes have shear-rate dependent viscosities, with viscosities between about 50 and 130 Pa-s at a shear rate of 10 s-1 with a TI of about 4.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787